Exhibit 10.13

 

GENESIS MICROCHIP INC.

 

1997 EMPLOYEE STOCK PURCHASE PLAN

as last amended on September 17, 2002

 

The following constitute the provisions of the 1997 Employee Stock Purchase Plan
of Genesis Microchip Inc.

 

1.    Purpose.  The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Shares of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan, accordingly, shall be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

 

2.    Definitions.

 

(a)  “Board” shall mean the board of directors of the Company.

 

(b)  “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)   “Company” shall mean Genesis Microchip Inc, and any Designated Subsidiary
of the Company.

 

(d)   “Compensation” shall mean all base straight time gross earnings and
commissions, but exclusive of payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.

 

(e)   “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

(f)   “Employee” shall mean any individual who is an Employee of the Company for
tax purposes whose customary employment with the Company is at least twenty (20)
hours per week and more than five (5) months in any calendar year. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

 

(g)  “Enrollment Date” shall mean the first day of each Offering Period.

 

(h)  “Exercise Date” shall mean the last day of each Purchase Period.

 

(i)  “Fair Market Value” shall mean, as of any date, the value of the Shares
determined as follows:

 

(1)  If the Shares are listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of

 

1



--------------------------------------------------------------------------------

The Nasdaq Stock Market, the Fair Market Value of the Shares shall be the
closing sales price for the Shares (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the last market trading day
prior to the time of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable, or;

 

(2)  If the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of the Shares shall be
the mean between the high bid and low asked prices for the Shares on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable, or;

 

(3)  In the absence of an established market for the Shares, the Fair Market
Value thereof shall be determined in good faith by the Board, or;

 

(4)  For purposes of the Enrollment Date of the first Offering Period under the
Plan, the Fair Market Value shall be the initial price to the public as set
forth in the final prospectus included within the registration statement in Form
F-1 filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Shares (the “Registration Statement”).

 

(j)  “Offering Periods” shall mean the periods of approximately twenty-four (24)
months during which an option granted pursuant to the Plan may be exercised,
commencing on the first Trading Day on or after June 30 and December 31 of each
year and terminating on the last Trading Day in the periods ending twenty-four
months later; provided, however, that the first Offering Period under the Plan
shall commence with the first Trading Day on or after the date on which the
Securities and Exchange Commission declares the Company’s Registration Statement
effective and ending on the last Trading Day on or before December 31, 1999. The
duration and timing of Offering Periods may be changed pursuant to Section 4 of
this Plan.

 

(k)  “Plan” shall mean this Employee Stock Purchase Plan.

 

(l)  “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a Share on the Enrollment Date or on the Exercise Date, whichever is lower.

 

(m)  “Purchase Period” shall mean the approximately six month period commencing
after one Exercise Date and ending with the next Exercise Date, except that the
first Purchase Period of any Offering Period shall commence on the Enrollment
Date and end with the next Exercise Date.

 

(n)  “Reserves” shall mean the number of Shares covered by each option under the
Plan which have not yet been exercised and the number of Shares which have been
authorized for issuance under the Plan but not yet placed under option.

 

(o)  “Shares” shall mean common shares of the Company.

 

(p)  “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

(q)  “Trading Day” shall mean a day on which national stock exchanges and The
Nasdaq Stock Market are open for trading.

 

2



--------------------------------------------------------------------------------

3.    Eligibility.

 

(a)  Any Employee who shall be employed by the Company on a given Enrollment
Date shall be eligible to participate in the Plan.

 

(b)  Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose shares would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
shares of the Company and/or hold outstanding options to purchase such shares
possessing five percent (5%) or more of the total combined voting power or value
of all classes of shares of the Company or of any Subsidiary, or (ii) to the
extent that his or her rights to purchase shares under all employee stock
purchase plans of the Company and its subsidiaries accrues at a rate which
exceeds Twenty-Five Thousand Dollars ($25,000) (U.S. dollars) worth of shares
(determined at the fair market value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.

 

4.    Offering Periods.  The Plan shall be implemented by consecutive,
overlapping Offering Periods with a new Offering Period commencing on the first
Trading Day on or after June 30 and December 31 of each year, or on such other
date as the Board shall determine, and continuing thereafter until terminated in
accordance with Section 20 hereof; provided, however, that the first Offering
Period under the Plan shall commence with the first Trading Day on or after the
date on which the Securities and Exchange Commission declares the Company’s
Registration Statement effective and shall end on the last Trading Day on or
before December 31, 1999. The Board shall have the power to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

 

5.    Participation.

 

(a)  An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with the Company’s payroll office prior to the
applicable Enrollment Date.

 

(b)  Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof.

 

6.    Payroll Deductions.

 

(a)  At the time a participant files his or her subscription agreement, he or
she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding 15% of the Compensation which he or
she receives on each pay day during the Offering Period.

 

(b)  All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

(c)  A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Board may, in its discretion, limit the number of
participation rate changes during

 

3



--------------------------------------------------------------------------------

any Offering Period. The change in rate shall be effective with the first full
payroll period following five (5) business days after the Company’s receipt of
the new subscription agreement unless the Company elects to process a given
change in participation more quickly. A participant’s subscription agreement
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.

 

(d)  Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Purchase
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

 

(e)  At the time the option is exercised in whole or in part, or at the time
some or all of the Shares issued under the Plan are disposed of, the participant
must make adequate provision for the Company’s federal, state, or other tax
withholding obligations, if any, which arise upon the exercise of the option or
the disposition of the Shares. At any time, the Company may, but shall not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Shares by the Employee.

 

7.    Grant of Option.  On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of Shares determined by dividing such
Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event shall an Employee be permitted to
purchase during each Purchase Period more than 20,000 Shares (subject to any
adjustment pursuant to Section 19) on the Enrollment Date, and provided further
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 12 hereof. Exercise of the option shall occur as provided in Section 8
hereof, unless the participant has withdrawn pursuant to Section 10 hereof. The
option shall expire on the last day of the Offering Period.

 

8.    Exercise of Option.  Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of Shares
shall be exercised automatically on the Exercise Date, and the maximum number of
full Shares subject to option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional Shares shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full Share shall be retained in the participant’s account for the subsequent
Purchase Period or Offering Period subject to earlier withdrawal by the
participant as provided in Section 10 hereof. Any other monies left over in a
participant’s account after the Exercise Date shall be returned to the
participant. During a participant’s lifetime, a participant’s option to purchase
Shares hereunder is exercisable only by him or her.

 

9.    Delivery.  As promptly as practicable after each Exercise Date on which a
purchase of Shares occurs, the Company shall arrange the delivery to each
participant as appropriate, of a certificate representing the Shares purchased
upon exercise of his or her option.

 

10.    Withdrawal.

 

(a)  A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
of Exhibit B to this Plan. All of the participant’s payroll deductions

 

4



--------------------------------------------------------------------------------

credited to his or her account shall be paid to such participant promptly after
receipt of notice of withdrawal and such participant’s option for the Offering
Period shall be automatically terminated, and no further payroll deductions for
the purchase of Shares shall be made for such Offering Period. If a participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
the Company a new subscription agreement.

 

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11. Termination of Employment.

 

Upon a participant’s ceasing to be an Employee, for any reason he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant’s option shall be automatically
terminated. The preceding sentence notwithstanding, a participant who receives
payment in lieu of notice of termination of employment shall be treated as
continuing to be an Employee for the participant’s customary number of hours per
week of employment during the period in which the participant is subject to such
payment in lieu of notice.

 

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13. Shares.

 

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of Shares which shall be made
available for sale under the Plan shall be 500,000, plus an annual increase to
be added on each anniversary date of the adoption of the Plan equal to the
lesser of (i) the number of Shares needed to restore the maximum aggregate
number of Shares available for sale under the Plan to 500,000, or (ii) a lesser
amount determined by the Board. If, on a given Exercise Date, the number of
Shares with respect to which options are to be exercised exceeds the number of
Shares then available under the Plan, the Company shall make a pro rata
allocation of the Shares remaining available for purchase in as uniform a manner
as practicable and as it shall determine to be equitable.

 

(b) The participant shall have no interest or voting right in Shares covered by
his option until such option has been exercised.

 

(c) Shares to be delivered under the Plan shall be registered in the name of the
participant or in the name of the participant and his or her spouse.

 

14. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties.

 

5



--------------------------------------------------------------------------------

15. Designation of Beneficiary.

 

(a) A participant may file a written designation of a beneficiary who is to
receive any Shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
Shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

 

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such Shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such Shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

 

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
Shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

 

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of Shares purchased and the remaining cash
balance, if any.

 

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, the maximum number of Shares each
participant may purchase each Purchase Period (pursuant to Section 7), as well
as the price per Share and the number of Shares covered by each option under the
Plan which has not yet been exercised shall be proportionately adjusted for any
increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Shares, or any other increase or decrease in the number of Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration”. Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of any class, or securities convertible into shares of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an option.

 

6



--------------------------------------------------------------------------------

(b)  Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that the participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

 

(c)  Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Purchase Periods
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”) and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company’s
proposed sale or merger. The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

 

20.    Amendment or Termination.

 

(a)  The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 19 hereof, no such termination can affect options
previously granted, provided that an Offering Period may be terminated by the
Board on any Exercise Date if the Board determines that the termination of the
Plan is in the best interests of the Company and its shareholders. Except as
provided in Section 19 hereof, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or Provision or any other applicable law, regulation or stock exchange
rule), the Company shall obtain shareholder approval in such a manner and to
such a degree as required.

 

(b)  Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Shares for each participant
properly correspond with amounts withheld from the participant’s Compensation,
and establish such other limitations or procedures as the Board (or its
committee) determines in its sole discretion advisable which are consistent with
the Plan.

 

21.    Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 

22.    Conditions Upon Issuance of Shares.  Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply

 

7



--------------------------------------------------------------------------------

with all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the Securities Act (Ontario), the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.    Term of Plan.  The Plan shall become effective upon the effective date of
its adoption by the Board. It shall continue in effect for a term of ten (10)
years unless sooner terminated under Section 20 hereof.

 

24.    Automatic Transfer to Low Price Offering Period.  To the extent permitted
by any applicable laws, regulations, or stock exchange rules, if the Fair Market
Value of the Shares on any Exercise Date in an Offering Period is lower than the
Fait Market Value of the Shares on the Enrollment Date of such Offering Period,
then all participants in such Offering Period shall be automatically withdrawn
from such Offering Period immediately after the exercise of their option on such
Exercise Date and automatically re-enrolled in the immediately following
Offering Period as of the first day thereof.

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

GENESIS MICROCHIP INC.

 

1997 EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

                                     Original Application             Enrollment
Date:                                     

 

                                     Change in Payroll Deduction Rate

 

                                     Change of Beneficiary(ies)

 

1.                                          hereby elects to participate in the
1997 Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”) of
Genesis Microchip Inc. (the “Company”) and subscribes to purchase common shares
of the Company (“Shares”) in accordance with this Subscription Agreement and the
Employee Stock Purchase Plan.

 

2.    I hereby authorize payroll deductions from each paycheck in the amount of
            % of my Compensation on each payday (from 0 to 15%) during the
Offering Period in accordance with the Employee Stock Purchase Plan. (Please
note that no fractional percentages are permitted.)

 

3.    I understand that said payroll deductions shall be accumulated for the
purchase of Shares at the applicable Purchase Price determined in accordance
with the Employee Stock Purchase Plan. I understand that if I do not withdraw
from an Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option.

 

4.    I have received a copy of the complete Employee Stock Purchase Plan. I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Employee Stock Purchase Plan. I understand
that my ability to exercise the option under this Subscription Agreement is
subject to shareholder approval of the Employee Stock Purchase Plan.

 

5.    Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Employee or Employee and Spouse only):
                                    .

 

6.    I represent that I have consulted with any tax consultants I deem
advisable in connection with my participation in the Employee Stock Purchase
Plan and the purchase and disposition of Shares thereunder, and that I am not
relying on the Company for any tax advice. I hereby agree to notify the Company
in writing within 30 days after the date of any disposition of my shares and I
will make adequate provision for the tax withholding obligations of the Company,
if any, which arise upon the acquisition or disposition of the Shares.

 

7.    I hereby agree to be bound by the terms of the Employee Stock Purchase
Plan. The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

 

-1-



--------------------------------------------------------------------------------

8.    In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and Shares due to me under the Employee
Stock Purchase Plan.

 

NAME:  (Please print)                                         
                                        
                                                                   (First)   
(Middle)   (Last)                                           
                                                                               
             

 

                                                                               
           

  Relationship         

 

                                                                               
           

            

(Address)

 

        Employee’s Social Security Number:   
                                                                               
                                   Employee’s Address:   
                                                                               
                                                                              
                                                                           

I UNDERSTAND THAT THE SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

          Dated:                                                 
                                                                               
                             Signature of Employee                             
                                             
                                                                        
Spouse’s Signature (If beneficiary other than spouse)    

 

 

 

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

 

GENESIS MICROCHIP INC.

 

1997 EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Genesis Microchip Inc.
1997 Employee Stock Purchase Plan which began on
                                    , 19             (the “Enrollment Date”)
hereby notifies the Company that he or she hereby withdraws from the Offering
Period. He or she hereby directs the Company to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

Name and Address of Participant:                                       
                                                                  
                                                                               
                                                                
                                                                  
                                                                               
                          Signature    
Date:                                     
                                                          

 

-1-